                                            Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 1 of 28




                                    1   George M. Lee (SBN 172982)
                                           gml@seilerepstein.com
                                    2   SEILER EPSTEIN LLP
                                        275 Battery Street, Suite 1600
                                    3   San Francisco, CA 94111
                                        Phone: (415) 979-0500
                                    4   Fax: (415) 979-0511
                                    5   Attorneys for Plaintiffs
                                        CHAD LINTON, PAUL MCKINLEY STEWART,
                                    6   KENDALL JONES, FIREARMS POLICY FOUNDATION,
                                        FIREARMS POLICY COALITION,
                                    7   SECOND AMENDMENT FOUNDATION,
                                        THE CALGUNS FOUNDATION and MADISON
                                    8   SOCIETY FOUNDATION
                                    9
                                   10
                                                                     UNITED STATES DISTRICT COURT
                                   11
                                   12                             NORTHERN DISTRICT OF CALIFORNIA
                                   13
SEILER EPSTEIN LLP




                                        CHAD LINTON, et al.,                                   Case No. 3:18-cv-07653-JD
                                   14
                Attorneys at Law




                                                    Plaintiffs,                                DECLARATION OF PLAINTIFF CHAD
                                   15
                                                                                               LINTON IN SUPPORT OF PLAINTIFFS’
                                   16          vs.                                             MOTION FOR SUMMARY JUDGMENT, OR IN
                                                                                               THE ALTERNATIVE, FOR PARTIAL
                                   17   XAVIER BECERRA, in his official capacity as            SUMMARY JUDGMENT
                                        Attorney General of California, et al.,
                                   18                                                          [FRCP 56]
                                   19               Defendants.
                                                                                               Courtroom 11, 19th Floor
                                   20                                                          Judge:   Hon. James Donato
                                   21
                                   22
                                   23                                  DECLARATION OF CHAD LINTON

                                   24          I, Chad Linton, declare as follows:

                                   25          1.        I am an adult resident, currently residing in the County of Lyon, Nevada. I am a

                                   26   named plaintiff in this matter and if called as a witness, I could competently testify to these facts.

                                   27          2.        This declaration is made in support of plaintiffs’ motion for summary judgment,

                                   28   or in the alternative, for partial summary judgment.


                                                                                          1
                                                 DECL. OF PLAINTIFF CHAD LINTON IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                               AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
                                            Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 2 of 28




                                    1           3.       Earlier this year, I moved with my family from California to Nevada, where we
                                    2   now currently live. The primary reasons for moving to Nevada were mixed, including the cost of
                                    3   living in California. However, a very real and substantial factor that motivated our move was the
                                    4   fact that California still considers me to be a “felon,” as a person prohibited from owning or
                                    5   purchasing firearms. The fact that I cannot exercise an important and fundamental constitutional
                                    6   right available to other law-abiding citizens, until this matter may be resolved, was an important
                                    7   reason why we moved.
                                    8           4.       I continue to maintain ties to California, including a residential interest here. I
                                    9   have a longstanding mining claim, that is, a recurring annual lease on property located in Placer
                                   10   County. I have substantially improved that property by building a cabin there, at an approximate
                                   11   cost of $10,000.00. That cabin is located in a remote area of the county, on which there is much
                                   12   wildlife, including bears and mountain lions. Moreover, that area is so remote that no cell phone
                                   13   reception is available there. A law enforcement response to any incident, even if called, would be
SEILER EPSTEIN LLP




                                   14   at least 45 minutes away. Accordingly, I feel unsafe and unprotected in that area without at least
                Attorneys at Law




                                   15   the option of having appropriate firearms available or at hand if needed.
                                   16           5.       In addition, I continue to maintain close ties to family and friends in California,
                                   17   and I would like to be able to possess or handle firearms or ammunition for recreational
                                   18   purposes, such as target shooting, while I am visiting. Collecting and shooting firearms was an
                                   19   important way of life for my family until I learned of the State’s position that I am considered to
                                   20   be a “prohibited person.” I desire to exercise my rights guaranteed by the Second Amendment,
                                   21   but cannot due to the defendants’ policies and practices, and interpretation of their laws, which is
                                   22   at issue here.
                                   23           6.       I was born and raised in California, and intend and desire to return with my family
                                   24   to live there permanently, but cannot, due to the defendants’ laws, policies, and practices, which
                                   25   consider me to be a permanent felon. I am not willing to surrender my constitutional rights to
                                   26   live in California, and am thus deterred from returning due to these laws, policies, and practices.
                                   27           7.       I served in the United States Navy from 1986 to 1988. On or about August 20,
                                   28   1987, while I was stationed at Whidbey Island Naval Air Station, Washington, I made an error in


                                                                                            2
                                                 DECL. OF PLAINTIFF CHAD LINTON IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                               AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
                                            Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 3 of 28




                                    1   judgment. While on a motorcycle, and traveling at a high rate of speed, I went past a
                                    2   Washington State Police car. For a brief period of time, I thought perhaps I might be able to
                                    3   make it back to NAS Whidbey Island before the Washington State Police officer would be able
                                    4   to catch up to me, and I accelerated. However, after a few moments, I reconsidered that idea,
                                    5   pulled over to the side of the highway, and voluntarily allowed the state trooper to catch up to
                                    6   me. I was arrested and did not resist my arrest in any way.
                                    7           8.      I was charged in Washington State, Island County Superior Court, with
                                    8   attempting to evade a police vehicle, a “Class C felony” under section 46.61.024 of the Revised
                                    9
                                        Code of Washington (“RCW”), and with driving under the influence, charged as a misdemeanor.
                                   10
                                        I spent seven days in jail.
                                   11
                                                9.      On or about December 29, 1987, I entered pleas of guilty to both Count I
                                   12
                                        (Attempting to Evade a Pursuing Police Vehicle, RCW 46.61.024) and Count II (Driving While
                                   13
SEILER EPSTEIN LLP




                                        Intoxicated, RCW 46.61.502). I was sentenced to seven days in jail, with credit for all seven
                                   14
                Attorneys at Law




                                        days served, was required to complete community service, paid fines, and successfully
                                   15
                                        completed all other terms of probation. At the time of the sentencing, the Washington State
                                   16
                                        court judge, who was sympathetic to me, told me that if I successfully completed all terms of my
                                   17
                                        probation, that the court would reduce the matter to a misdemeanor and have the matter
                                   18
                                        discharged from my records. I had no reason to believe that this had not occurred. In fact, in
                                   19
                                        1988, I received a certificate of discharge, showing that I successfully completed probation.
                                   20
                                        That certificate included a statement that “the defendant’s civil rights lost by operation of law
                                   21
                                        upon conviction be HEREBY RESTORED.”
                                   22
                                                10.     After being discharged from the Navy, in 1988, I moved back to California.
                                   23
                                   24   Since moving back to California, I have undergone multiple background checks and fingerprint-

                                   25   based “Live Scan” database queries of law enforcement records, in connection with licensing,

                                   26   none of which revealed the presence of a felony conviction in another state. I had also

                                   27   reasonably relied upon the statements made by the trial judge in Washington State, in believing

                                   28   that the attempted evading charge had been reduced to a misdemeanor, and that the restoration of


                                                                                          3
                                                 DECL. OF PLAINTIFF CHAD LINTON IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                               AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
                                            Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 4 of 28




                                    1   my rights upon successful completion of probation entitled me to own firearms legally.
                                    2          11.     In fact, since 1988, I had successfully and legally purchased and acquired several
                                    3   firearms, all with the approval of the State of California having passed all state and federal
                                    4   background checks.
                                    5          12.     I have been and remain a law-abiding citizen. I was married and have raised a
                                    6   family in California.
                                    7          13.     On or about December 26, 2015, I attempted to make a purchase of a handgun,
                                    8   and was denied the purchase by the State of California. I was informed by the California DOJ
                                    9
                                        that I was prohibited from taking possession of the handgun due to the existence of a prior
                                   10
                                        felony, and that the disqualifying offense was the Washington State matter dating back to 1987,
                                   11
                                        which I believed had been reduced to a misdemeanor. Nevertheless, based upon the DOJ’s
                                   12
                                        denial of the firearm purchase, I hired an attorney in the State of Washington. On my behalf, he
                                   13
SEILER EPSTEIN LLP




                                        re-opened the criminal proceedings, in which I then withdrew my guilty plea, and entered a not-
                                   14
                Attorneys at Law




                                        guilty plea, which was entered retroactively.
                                   15
                                               14.     On March 21, 2016, the Superior Court of the State of Washington, Island County
                                   16
                                        issued its final Order on Motion Re: Vacating Record of Felony Conviction, in which the court
                                   17
                                        specifically found that the offense for which I was convicted was not a violent offense under
                                   18
                                        Washington State law. A true and correct certified copy of that record is attached hereto as
                                   19
                                        Linton Exhibit A. Accordingly, the Superior Court granted the motion to vacate conviction
                                   20
                                        records related to the underlying offense, set aside the guilty plea, and released me from all
                                   21
                                        penalties and disabilities resulting from the offense. (Exhibit A, p. 2.)
                                   22
                                               15.     On April 18, 2016, the Superior Court of the State of Washington, Island County,
                                   23
                                   24   further issued, upon a petition filed by my attorney, an Order Restoring Right to Possess

                                   25   Firearms pursuant to Revised Code of Washington (RCW) 9.41.040(4). A true and correct

                                   26   certified copy of this order is attached as Linton Exhibit B. As part of that petition, and order,

                                   27   the court found that I was qualified to have the right to possess firearms restored to me, and

                                   28   accordingly, ordered “that Petitioner Chad Linton’s civil rights and right to possess firearms are


                                                                                          4
                                                 DECL. OF PLAINTIFF CHAD LINTON IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                               AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
                                            Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 5 of 28




                                    1   FULLY RESTORED pursuant to RCW 9.41.040(4).” (Id.) The court further ordered the
                                    2   Washington State Patrol to transmit a copy of its Order to the Federal Bureau of Investigation.
                                    3          16.     After these proceedings, in order to determine whether I was still prohibited from
                                    4   owing or purchasing firearms in the State of California, on or about October 25, 2016, I
                                    5   voluntarily underwent a Personal Firearms Eligibility Check (“PFEC”) pursuant to Cal. Pen.
                                    6   Code § 30105(a) to confirm my eligibility to purchase and/or possess a firearm. Based upon this
                                    7   check, the California DOJ’s Bureau of Firearms informed me that I was eligible both to possess
                                    8   and purchase firearms, based upon a search of California’s records. The PFEC form indicated,
                                    9
                                        however, that the actual purchase of a firearm would involve the search of a federal database by
                                   10
                                        the DOJ. A true and correct copy of my PFEC results, dated October 25, 2016, is attached hereto
                                   11
                                        as Linton Exhibit C.
                                   12
                                               17.     Based upon the court orders from the State of Washington, and the PFEC results,
                                   13
SEILER EPSTEIN LLP




                                        on October 30, 2018, I attempted to purchase a rifle, but again, I was denied. On or about
                                   14
                Attorneys at Law




                                        November 7, 2016, the California DOJ informed me that I was ineligible to purchase or possess
                                   15
                                        firearms pursuant to its review of state and/or federal records which purported to show that I was
                                   16
                                        a “Felon: Any person who has been convicted of a felony under the laws of the United States, of
                                   17
                                        the State of California, or of any other state, government, or country.” A true and correct copy of
                                   18
                                        the DOJ’s letter denying me the right to purchase a firearm is attached hereto as Linton Exhibit
                                   19
                                        D. But the only felony conviction I had ever suffered was the Washington State conviction,
                                   20
                                        which by that time had already been set aside, vacated, and for which my firearms rights
                                   21
                                        specifically had been restored to me by the Washington court. (Exhibits A and B.)
                                   22
                                               18.     After this firearm denial, I requested and underwent a “Live Scan” fingerprint-
                                   23
                                   24   based background check request with the DOJ directly. On or about November 10, 2016, the

                                   25   results of that Live Scan were returned and showed the presence of no felony convictions.

                                   26          19.     On or about February 2, 2017, my attorney, Adam Richards, wrote the DOJ to

                                   27   contest its determination regarding my status as a prohibited person. In furtherance of this claim

                                   28   of inaccuracy and/or incompleteness, Mr. Richards provided the DOJ with copies of the


                                                                                          5
                                                 DECL. OF PLAINTIFF CHAD LINTON IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                               AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
                                            Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 6 of 28




                                    1   Washington Court’s Order vacating the felony conviction (Exhibit A), as well as the Order
                                    2   restoring my firearm rights (Exhibit B). A true and correct copy of Mr. Richards’s letter to the
                                    3   DOJ dated February 2, 2017, is attached hereto as Linton Exhibit E. The DOJ did not respond
                                    4   to this request and communication.
                                    5          20.     My attorney made a second request to the DOJ to correct my record, on
                                    6   November 11, 2017. On or about January 30, 2018, in apparent response to my attorney’s letter,
                                    7   the DOJ sent me a letter directly, stating that “the entry in question cannot be found on your
                                    8   California criminal history record, therefore, no further investigation is required.” A copy of the
                                    9
                                        California DOJ’s letter to me dated January 30, 2018, is attached as Linton Exhibit F. In
                                   10
                                        addition, on about March 6, 2018, the DOJ sent me an additional record stating that “as of the
                                   11
                                        date of this letter, your fingerprints did not identify any criminal history maintained by the
                                   12
                                        Bureau of Criminal Information and Analysis.” A true and correct copy of the DOJ’s letter dated
                                   13
SEILER EPSTEIN LLP




                                        March 6, 2018, is attached as Linton Exhibit G.
                                   14
                Attorneys at Law




                                               21.     Based upon the letters from the DOJ (Exhibits F and G) which appeared to be
                                   15
                                        responsive to my attorney’s letters, on March 20, 2018, I believed that the confusion had been
                                   16
                                        cleared up, and that the DOJ’s records had been corrected. I then attempted to purchase a .357
                                   17
                                        revolver, for self-defense in the home, but once again, I was denied. On or about March 27,
                                   18
                                        2018, the DOJ sent me a letter stating that the attempted firearm purchase was denied due to the
                                   19
                                        presence of a prior felony conviction—again, the only possible such matter being the now-
                                   20
                                        vacated Washington matter.
                                   21
                                               22.     On or about April 3, 2018, agents of the California Department of Justice came to
                                   22
                                        my home, and seized several firearms that I had legally acquired and owned throughout the
                                   23
                                   24   years, including an antique, family-heirloom shotgun that was once owned by my grandfather.

                                   25   All of these firearms were acquired through legal purchases or transfers, through federally-

                                   26   licensed firearm dealers (FFLs), and pursuant to DOJ DROS (“Dealer’s Record of Sale”)

                                   27   background checks. As stated, over the years, I had passed many other background checks, and

                                   28   Live Scan fingerprint-based checks in connection with professional licensing, none of which


                                                                                          6
                                                 DECL. OF PLAINTIFF CHAD LINTON IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                               AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
                                             Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 7 of 28




                                    1   turned up the presence of any felony convictions, and in conjunction with the trial judge’s
                                    2   statements at my sentencing in 1987, I had believed that the matter had been reduced to a
                                    3   misdemeanor and vacated at the time of discharge. At the time the DOJ agents came to my
                                    4   home, my wife showed the DOJ agents the Washington State court orders that vacated the felony
                                    5   conviction, and restored my gun rights. I was informed by the DOJ agents that they had sought
                                    6   approval from Deputy Attorney General Robert Wilson to return the firearms to me, but Mr.
                                    7   Wilson denied this request.
                                    8          23.     On September 24, 2018, Mr. Richards, spoke with Deputy Attorney General
                                    9
                                        Wilson about this ongoing inability of DOJ to reconcile and correct its records with the (already-
                                   10
                                        provided) records showing that the Washington State felony had been vacated and firearms
                                   11
                                        rights had been restored. A true and correct copy of Mr. Richards’s letter of December 4, 2018
                                   12
                                        to Deputy Attorney General Wilson, confirming this conversation, is attached as Linton Exhibit
                                   13
SEILER EPSTEIN LLP




                                        H.
                                   14
                Attorneys at Law




                                               24.     The DOJ did not respond to Mr. Richards’s request to reverse their decision, or
                                   15
                                        change their policy, and I have been forced to file this action to vindicate my rights.
                                   16
                                               25.     I am therefore continuing to be deprived of the ability to exercise my rights
                                   17
                                        guaranteed by the Second Amendment while here in California, through the defendants’ policies,
                                   18
                                        practices, and interpretation of law, which prohibit me from owning or possessing firearms. I
                                   19
                                        have been and am continuing to be deprived of the ability to exercise a fundamental
                                   20
                                        constitutional right to possess a firearm for lawful purposes, including for self-defense in our
                                   21
                                        cabin. I desire to exercise, and would exercise these rights, but for the defendants’ policies that
                                   22
                                        prohibit me from doing so.
                                   23
                                   24          26.     For these reasons, and as set forth in the motion, we respectfully request summary

                                   25   judgment in our favor on all claims.

                                   26   //

                                   27   //

                                   28   //
                                        //
                                                                                          7
                                                 DECL. OF PLAINTIFF CHAD LINTON IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                               AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 8 of 28
Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 9 of 28




                    LINTON EXHIBIT A
Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 10 of 28
Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 11 of 28
Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 12 of 28
Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 13 of 28




                     LINTON EXHIBIT B
Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 14 of 28
Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 15 of 28




                     LINTON EXHIBIT C
Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 16 of 28
Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 17 of 28




                     LINTON EXHIBIT D
Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 18 of 28
Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 19 of 28




                     LINTON EXHIBIT E
Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 20 of 28
Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 21 of 28
Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 22 of 28




                     LINTON EXHIBIT F
Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 23 of 28
Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 24 of 28




                     LINTON EXHIBIT G
Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 25 of 28
Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 26 of 28




                     LINTON EXHIBIT H
        Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 27 of 28




                                           LAW OFFICE OF

                                  ADAM J. RICHARDS
                                        2530 J Street, Ste. 320
                                     Sacramento, California 95816
                                         TELEPHONE (916) 399-3486
                                         FACSIMILE (916) 823-3307




                                                                    December 4, 2018

SENT BY U.S. MAIL AND EMAIL TO Robert.Wilson@doj.ca.gov
Deputy Attorney General Robert D. Wilson
Office of the Attorney General
California Bureau of Firearms
1300 I St, Ste 125
Sacramento, CA 95814

       Re: DEPARTMENT DENIAL OF RIGHT TO PURCHASE A FIREARM --
           CHAD LINTON

Dear Mr. Wilson:

         Thank you for speaking with me on Tuesday, September 24, 2018 about my client, Chad
Linton. Based on our conversation, it is my understanding that the Department’s position is that
Mr. Linton is prohibited from owning or possessing firearms in the State of California pursuant
to Penal Code section 29800 as a result of his vacated and dismissed 1988 felony conviction in
the State of Washington. During our call, you stated that the only measure that would restore his
rights, according to your Department, is a presidential pardon. As I informed you during our
conversation, I strongly disagree with the Department’s position as I believe it to be arbitrary and
capricious for several reasons. As evidenced by the Washington State court records, certified
copies of which were provided to your department, Mr. Linton’s conviction was vacated and
dismissed. The unequivocal language in the Washington State Superior Court order states,
among other things, that 1) the information/indictment against him was dismissed, 2) that he
shall be released from all penalties and disabilities resulting from the offense, 3) that the
conviction was vacated, and 4) that for all purposes, defendant may state that he was never
convicted of the offense. While this order in and of itself restores his right to own and possess
firearms in all jurisdictions, including federally pursuant to 18 USC 921(a)(20)(B), Mr. Linton
also received an express order from the Washington Superior Court restoring his right to own
and possess firearms, a certified copy of which was also provided to your office. Your position
that Washington orders have no authority over California is irrelevant and misses the crux of the
issue; Washington courts are not seeking to modify a California order or case. Instead, the
question of whether Mr. Linton was convicted of a felony resides with the jurisdiction in which
the conviction allegedly occurred. Mr. Linton has no record in the State of California and now,
effectively, has no record in the State of Washington.
        Case 3:18-cv-07653-JD Document 47-2 Filed 06/22/20 Page 28 of 28
Deputy Attorney General Robert Wilson
Re: Linton, Chad
12/4/2018
Page 2


        The Department’s position that Mr. Linton is still prohibited is spurious and deprives him
of the free exercise of a fundamental right and equal protection under the law. The Department’s
current position is especially troubling given that the Department informed Mr. Linton in
response to his Personal Firearms Eligibility Check (hereafter, “PFEC”) that he was eligible to
own and possess firearms in August of this year, 2018. Yet, he was denied the ability to purchase
a firearm shortly thereafter. While, you made clear during our call that the PFEC only checks
California law and records, Mr. Linton has no California record and he is not federally prohibited
or prohibited in the state of Washington. Yet, California still maintains that he is prohibited as a
result of his 1988 conviction for attempting to elude a pursuing police vehicle which has since
been vacated and dismissed; His rights, including with respect to firearms were fully restored.

       It seems that Mr. Linton has exhausted his remedies with the Department and, as you
informed me during our call, the Department will not change its position with regard to its view
of Mr. Linton’s record and that he is currently prohibited from owning or possessing a firearm.
Please confirm in writing within ten (10) days of this letter the Department’s position that it will
not change their policy as it pertains to the facts of this case nor issue to Mr. Linton written
clearance to purchase a firearm.

        Thank you for your attention to this matter.


                                                       Sincerely,



                                                       Adam J. Richards
